Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. 
DETAILED ACTION
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an apparatus comprising: a display; and a hardware processor configured to: receive a first refund request, wherein the first refund request comprises: a request for a refund of a price of an item charged to an account belonging to a person; and information identifying a shopping session of the person in a physical store; in response to receiving the first refund request: store the first refund request at the end of a queue comprising a previously-received refund request, the previously-received refund request received by the hardware processor before the first refund request; determine that the previously-received refund request was removed from the queue and transmitted to a first user device for processing; receive an indication of availability of a user associated with a second user device, wherein the second user device comprises the display; and in response to determining that the previously-received refund request was removed from the queue for processing and receiving the indication of the availability of the user associated with the second user device: locate, using the information identifying the shopping session, a plurality of video segment segments of the physical store captured during the shopping session and stored in a database, the plurality of video segments comprising a first video segment and a second video segment; display, in a first region of the display, the first video segment and the second video segment; receive a request to enlarge the first the video segment, wherein the first video segment depicts a scenario indicating that the68851148ATTORNEY DOCKET NO.PATENT APPLICATION090278.0241USSN 17/104,789 3person did not select the item for purchase during the shopping session; in response to receiving the request to enlarge the first video segment, increase a size of the first video segment as displayed on the display; receive information indicating that the person did not select the item for purchase during the shopping session, the information based at least in part on the first video segment; and in response to receiving the information indicating that the person did not select the item for purchase during the shopping session, process the first refund request, wherein processing the first refund request comprises crediting the account belonging to the person with the price of the item, as recited in the claims.
The closest prior art, Valdman et al. (US 2020/0074432), discloses an automated shopping system including methods of processing refund requests.  However, Valdman et al. does not disclose the refund processing queue as claimed.  Valdman et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2018/0033066)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425